                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

UNITED STATES OF AMERICA          )
                                  )
v.                                )          CR418-262
                                  )
HOSEA SCOTT,                      )
                                  )
      Defendant.                  )

                                 ORDER

      Defendant Hosea Scott, indicted for possession of a firearm by a

prohibited person, seeks to suppress all evidence and statements which

was obtained in violation of the Fourth, Fifth, or Sixth Amendment or in

contravention of 18 U.S.C. § 2510 et seq. Doc. 15; Doc. 16.   He seeks a

hearing on the matter.     Id.   Scott, however, has failed to meet the

fundamental pleading standard established by the Eleventh Circuit and

this Court for such suppression motions, and therefore the motions, as

presently framed, do not merit an evidentiary hearing (much less any

relief).

      Scott provides no factual recitation of the events which led to his

arrest and alleged Miranda violations. Doc. 15; Doc. 16. In fact, he

acknowledges that he has filed the motions “so as to preserve his right to
                                      1
argue for suppression” and that he intends to supplement upon receipt of

additional discovery.   Doc. 15 at 1-2; Doc. 16 at 2.    This conclusory

recitation of vague allegations fails to allege any facts supported by the

record establishing a violation of his Fifth or Sixth Amendment rights.

“‘A motion to suppress must in every critical respect be sufficiently

definite, specific, detailed, and nonconjectural to enable the Court to

conclude that a substantial claim is presented. . . . A court need not act

upon general or conclusory assertions . . . .’” United States v. Cooper,

203 F.3d 1279, 1284 (11th Cir. 2000) (quoting United States v.

Richardson, 764 F.2d 1514, 1527 (11th Cir. 1985)) (emphasis added).     A

defendant is not entitled to a hearing on his suppression motion unless he

“allege[s] facts that, if proved, would require the grant of relief.”

Richardson, 764 F.2d at 1527.     It is not sufficient for defendants to

“‘promise’ to prove at the evidentiary hearing what they did not

specifically allege in their motion to suppress.”   Cooper, 203 F.3d at

1285.

        This Court’s Local Rules also require more than mere assertion.

To support his motion, Scott must offer some minimal evidentiary

support for each factual assertion set forth. S.D. Ga. L. Cr. R. 12.1.
                                    2
(“Where allegations of fact are relied upon that are not supported by the

existing record, supporting affidavits shall be submitted.”)      Counsel’s

summary of his client’s unsworn narrative of the pertinent events will

not suffice.

      Scott’s motion, as currently constituted, falls well short of these

standards.     As a result, he must comply with these requirements by

Friday, February 1, 2019, or else he will deprive himself of any possibility

of an evidentiary hearing and face the denial of his motion.    The current

motions hearing set for February 6, 2019 will remain scheduled pending

Defendant’s subsequent filing.

      SO ORDERED, this 30th day of January, 2019.


                                         _____________________________
                                         ________
                                                _____________
                                                           _ ____
                                                               _____
                                                               __
                                         Ch
                                         Christopher
                                          hristo
                                               oph
                                                 her L. Ray
                                         United States Magistrate Judge
                                         Southern District of Georgia




                                     3
